DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed August 2, 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of June 15, 2022 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 9, the prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“a sensor to sense the printing medium at a predetermined position on the transfer path; and 
a processor to control the engine and the transfer device to maintain a constant operating speed, to determine whether a transfer delay of the printing medium occurs by continuously measuring a movement time of the printing medium along the transfer path and comparing the measured movement time to a predetermined movement time, to adjust a pickup timing to advance a pickup by the transfer device of a next printing medium corresponding to a next page when the processor determines the transfer delay occurs, and to transmit an indication of an abnormality when the transfer delay occurs,” [emphasis added]. Claims 2-8 and 10-20 are considered allowable by virtue of their dependence on claims 1 and 9 respectively.
Kim et al. US 2009/0080910 and Kang et al. US 2006/0251456 teach a sensor unit that is used to control the speed of rollers in the image forming apparatus but fails to teach or suggest the claimed configuration of maintaining a constant operation speed to determine the transfer delay, see above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793. The examiner can normally be reached Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica L Eley/Examiner, Art Unit 2852